by the defendant from two judgments of the Supreme Court, Kings County (Rappaport, J.), both rendered February 4, 1992, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree under Indictment No. 2837/91, upon a jury verdict, and criminal facilitation in the second degree under Indictment No. 2857/91, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have considered the arguments raised by the defendant in his supplemental pro se brief and find that they are frivolous. Rosenblatt, J. P., Miller, Santucci and Florio, JJ., concur.